DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                   Election/RestrictionsClaim 1 is allowable. The restriction requirement among different species, as set forth in the Office action mailed on 12-07-2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 3 is withdrawn. Claim 3, directed to a species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16-20, directed to different inventions are withdrawn from consideration because they do not require all the limitations of an allowable claim. 	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §804.01.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
(Currently Amended) A method of forming a separator for a lithium-ion battery, the method comprising: arranging a polymer film in contact with a sacrificial layer to form a cutting stack; wherein the polymer film includes a ceramic material disposed on a porous polyolefin sheet; disposing the cutting stack between a first vitreous substrate and a second vitreous substrate; applying an infrared laser to the cutting stack through the first vitreous substrate to generate heat at the sacrificial layer; accumulating heat at the sacrificial layer rather than at the polymer film such that the sacrificial layer absorbs heat generated by the infrared laser without chemically degrading or melting the polymer film; transferring heat from the sacrificial layer to the  wherein the ceramic material is transparent to the infrared laser.
Claims 16-20 are cancelled.                                                         Allowable Subject Matter
Claims 1, 3 & 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner's statement of reasons for allowance: a.) Regarding claims 1, 3 and 7-15, a primary reason why the claim(s) are deemed novel and non-obvious 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

	/ALISON L HINDENLANG/             Supervisory Patent Examiner, Art Unit 1741